                                                                 1 Daniel F. Fears, State Bar No. 110573
                                                                     dff@paynefears.com
                                                                 2 Andrew K. Haeffele, State Bar No. 258992
                                                                     akh@paynefears.com
                                                                 3 Leilani E. Jones, State Bar No. 298896
                                                                     llj@paynefears.com
                                                                 4 PAYNE & FEARS LLP
                                                                     Attorneys at Law
                                                                 5 4 Park Plaza, Suite 1100
                                                                     Irvine, California 92614
                                                                 6 Telephone: (949) 851-1100
                                                                     Facsimile: (949) 851-1212
                                                                 7
                                                                     Attorneys for Defendants LONGS DRUG
                                                                 8 STORES CALIFORNIA, LLC and CVS
                                                                     PHARMACY, INC.
                                                                 9
                                                                10
                                                                11                        UNITED STATES DISTRICT COURT
PAYNE & FEARS LLP




                                                                12              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 EVANGELINE STARR-DE BIASI,                   Case No. 2:21-cv-00907-MCE-KJN
                                                                15               Plaintiff,                     Hon. Morrison C. England, Jr.
                                                                16         v.
                                                                17 LONGS DRUG STORES                            ORDER ON JOINT STIPULATION
                                                                   CALIFORNIA, LLC; CVS                         TO STAY ACTION AND
                                                                18 PHARMACY, INC., and DOES 1                   TRANSFER MATTER TO
                                                                   through 5, inclusive,                        BINDING ARBITRATION
                                                                19
                                                                                 Defendants.
                                                                20
                                                                                                                Trial Date:         None Set
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                             Case No. 2:21-CV-00907-MCE-KJN
                                                                                          ORDER TO TRANSFER TO BINDING ARBITRATION
                                                                 1                                            ORDER
                                                                 2
                                                                 3        Based on the Stipulation of the Parties, dated June 23, 2021, and good cause
                                                                 4 appearing, it is therefore ordered that:
                                                                 5        1.     All causes of action in Plaintiff’s Complaint be submitted to binding
                                                                 6               arbitration;
                                                                 7        2.     This action is hereby stayed pending completion of said arbitration; and
                                                                 8        3.     The Court shall retain jurisdiction to the extent allowed under federal
                                                                 9               law.
                                                                10        IT IS SO ORDERED.
                                                                11 Dated: July 1, 2021
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                             -2-             Case No. 2:21-CV-00907-MCE-KJN
                                                                                          ORDER TO TRANSFER TO BINDING ARBITRATION
